EXHIBIT Subsidiaries of the Registrant SinoHub, Inc., a Delaware corporation SinoHub Electronics Shanghai, Ltd., a PRC company, wholly owned by SinoHub, Inc. SinoHub Electronics Shenzhen, Ltd., a PRC company, wholly owned by SinoHub, Inc. SinoHub SCM Shenzhen, Ltd., a PRC company, wholly owned by SinoHub Electronics Shenzhen, Ltd. SinoHub SCM Shanghai, Ltd., a PRC company, wholly owned by SinoHub Electronics Shenzhen, Ltd. B2B Chips, Limited, a Hong Kong company, wholly owned by SinoHub Electronics Shenzhen Ltd. SinoHub Technology (Hong Kong) Limited, a Hong Kong company, wholly owned by B2B Chips, Limited.
